Case 19-58681-wlh        Doc 11     Filed 06/18/19 Entered 06/18/19 14:46:03            Desc Main
                                    Document      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                                                                    2019 LIM 13     1 1: 28
                               ATLANTA DIVISION

   IN RE:
                                                          CHAPTER 13
   LEMARCUS ALLISON,

          Debtor,                                )        CASE NO. 19-58681-
                                                 )

                             Motion for Additional Time to File
                         Chapter 13 Schedules, Other Documents and
                      Information Required Under 11 U.S.C. § 521(a)(1)

                       Debtor, LeMarcus Allison, Pro Se, respectfully represents:

                                                1.


          Debtor filed a Voluntary Petition under Chapter 13 of the Bankruptcy Code on

   June 4, 2019.



                                                 2.

            Debtor's petition was prepared and filed in an expedited manner to stop a pending

   foreclosure sale of the Debtor's home scheduled for June 4, 2019. The Debtor was

   therefore unable to gather all the necessary documents for completing the chapter 13

   schedules, statement of affairs, plan, and other information and documents required under

   section 521(a)(1) when the petition was filed.



                                                 3.

            During the next few weeks, Debtor will have little ability or opportunity to take

   the steps necessary to complete the Chapter 13 Statement and pPan on time.



                                            Page 1 of 3
Case 19-58681-wlh       Doc 11     Filed 06/18/19 Entered 06/18/19 14:46:03                Desc Main
                                   Document      Page 2 of 3




                                                4.

          It is requested that the Court grant the Debtor an additional period of forty-five

   (45) days, pursuant to 11 U.S.C. § 521(i)(3) and Rules 1007(c) and 3015(b) of the

   Federal Rules of Bankruptcy Procedure, so that the Debtor may retain and assist counsel

   in submitting the necessary forms and information.

                                                5.

          This motion is not made for the purposes of delay and no creditor will suffer any

   prejudice if Debtor is granted an additional extension of time.



          WHEREFORE, Debtor requests that this Court grant him an extension of time

   until July 22, 2019, in which to file his chapter 13 schedules, statement of affairs,

   payment advices, statement of current monthly income and disposable income

   calculation, chapter 13 plan, and all other information and forms required by 11 U.S.C. §

   521(a)(1).



   This 17th day of June, 2019.
                                                          Res ectfully,


                                                           emarcus Allison
                                                          Debtor




                                            Page 2 of 3
Case 19-58681-wlh      Doc 11       Filed 06/18/19 Entered 06/18/19 14:46:03    Desc Main
                                    Document      Page 3 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:
                                                          CHAPTER 13
   LEMARCUS ALLISON,

          Debtor,                                         CASE NO. 19-58681-


                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that I am the Debtor and that I have this day served the foregoing
   Motion for Additional Time to File Chapter 13 Schedules, Other Documents and
   Information Required Under 11 U.S.C. § 521(a)(1) upon all parties to this matter as
   follows:

                                   Chapter 13 Trustee
                                   United States Bankruptcy Court
                                   Northern District of Georgia
                                   75 Ted Turner Drive SW
                                   Atlanta, GA 30303

   This 17th day of June, 2019.

                                                          Rerectfully,


                                                          Lemarcus Allison
                                                          Debtor




                                            Page 3 of 3
